DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment and Response to Non-Final Office Action (“Amendment/Response”) of 04 May 2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 16 February 2022, complies with the provisions of 37 CFR 1.97. The IDSs submitted on 25 February 2022 and 02 May 2022 also are in compliance. Accordingly, the IDSs are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informality: there are adjacent punctuation marks (“,:”) marking the end of the preamble of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second industrial automation environment" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-8 depend from claim 2, and thus, are similarly deficient due to their dependency.
Claim 10 recites the limitation "the second industrial automation environment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second industrial automation" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0074749 A1 to Vasko et al. (“Vasko”), in view of U.S. Pat. App. Pub. No. 2016/0117184 A1 to Sundaresan et al. (“Sundaresan”), and further in view of U.S. Pat. App. Pub. No. 2009/0217183 A1 to Moyne et al. (“Moyne”).
Regarding independent claim 1, Vasko teaches the following limitations:
“A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising” the elements listed below. Vasko teaches, in para. [0030], “Aspects of the systems, apparatuses, or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer-readable mediums (or media) associated with one or more machines. Such components, when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc., can cause the machine(s) to perform the operations described.”
“Receiving, from a plurality of gateway devices deployed in a plurality of industrial automation environments, information comprising machine data produced by control systems and machines in the industrial automation environments, wherein the machine data includes operational data and” “wherein the OEM of each of the machines differs from an OEM of the control systems.” Vasko teaches, in para. [0023], “A given industrial enterprise can comprise many industrial devices, assets, and machines provided by different product vendors or original equipment manufacturers (OEMs).” Vasko teaches, in para. [0027], “Industrial asset 114 can comprise substantially any industrial device, collection of devices, or machine, including but not limited to an industrial controller, a motor drive (e.g., a variable frequency drive), a human-machine interface (HMI) terminal, a sensor, a meter, a control cabinet, a vision system, or other such asset.” Vasko teaches, in para. [0027], “Remote asset server 102 can also be embodied as a network architecture device, including but not limited to a network switch, a router, a firewall device, a cloud gateway device, or other such network device.”  Vasko teaches, in para. [0039], “In response to initiation of the discovery sequence, remote asset server 102 can identify industrial asset 114 and any data made available by the asset (e.g., an asset identifier, device data tags, configuration parameters, status or health indicators, firmware version information, device programming, asset performance statistics, etc.). Once remote asset server 102 has been configured to recognize industrial asset 114, the end user can define enterprise security policies 310 that govern remote access to industrial asset 114. As will be described in more detail below, remote asset server 102 allows the end user to define different access policies corresponding to different categories of authorized users (e.g., plant personnel, OEMs, device or machine vendors, etc.). Once these enterprise security policies have been established, remote asset server 102 allows each authorized user to remotely access industrial asset 114 via cloud-based, role-specific portals (e.g., end user portal 106 and OEM portal 110), which are configured in the cloud infrastructure based on the enterprise security policies 310 defined by the end user.” The receiving of industrial asset data (e.g., configuration parameters, status indicators, health indicators, device programming, and performance statistics) by the remote asset server, via the cloud gateway device, in Vasko, reads on the claimed “receiving, from a plurality of gateway devices deployed in a plurality of industrial automation environments, information comprising machine data produced by control systems and machines in the industrial automation environments, wherein the machine data includes operational data.” Industrial devices, including industrial controllers, being provided by OEMs that are different than OEMs that provide the machines, in Vasko, reads on the claimed “wherein the OEM of each of the machines differs from an OEM of the control systems.”
“Receiving a request from a computing device associated with a specific OEM for OEM-specific machine data to display.” Vasko teaches, in para. [0028], “Similarly, OEM 112 can remotely access remote asset server 102 through an OEM portal 110 instantiated in the cloud architecture. As will be described in more detail below, end user portal 106 and OEM portal 110 provide different views and access privileges to industrial asset 114 via remote asset server 102.” Vasko teaches, in para. [0044], “End user portal 106 can be associated with a customized end user interface for remotely viewing, controlling, or configuring industrial asset 114.” Vasko teaches, in para. [0046], “OEM portal 110 can be configured using a procedure similar to that used to configure end user portal 106.” Vasko teaches, in para. [0048], “Authorized OEM remote client devices 306 can then remotely access industrial asset 114 via OEM portal 110, which enforces the access rights and restrictions defined by remote management functionality 312 and security policies 310. Like end user portal 106, OEM portal 110 can deliver a customized interface to authenticated OEM remote client devices 306, providing an OEM-specific view of industrial asset 114 that may be different than the view provided to plant personnel via end user portal 106.” Vasko teaches, in para. [0050], “As illustrated in FIG. 4, end user portal 106 and OEM portal 110 can provide two or more distinct, role-specific views into the end user's equipment.” FIG. 4 of Vasko shows “OEM PORTAL” including “MACHINE CONFIGURATION,” “MACHINE PERFORMANCE MONITORING,” and “COMPARATIVE PERFORMANCE ANALYSIS.” The requesting of industrial asset data by OEM remote client devices, via the OEM portal, in Vasko, reads on the claimed “receiving a request from a computing device associated with a specific OEM for OEM-specific machine data to display.”
“Querying the machine data for a subset of the machine data identified by the OEM information as associated with the specific OEM.” Vasko teaches, in para. [0057], “For example, by collecting and collating data from the multiple industrial assets via OEM portals 110, analytics services 506 can generate comparative views of the industrial assets across multiple industrial systems 504 and end users. These views can convey relative performance statistics for the assets, comparisons of downtime occurrences or maintenance issues, identification of configuration parameters that differ between machines, etc. In some embodiments, analytics services 506 can identify a machine or industrial asset at a particular facility that performs notably better than similar assets at other facilities.” The OEM receiving industrial asset data for its industrial assets at particular facilities, in Vasko, reads on the claimed “querying the machine data for a subset of the machine data identified by the OEM information as associated with the specific OEM.”
Sundaresan teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Vasko:
The claimed “machine data” also includes “original equipment manufacturer (OEM) information that identifies an OEM of each of the machines.” Vasko teaches, in para. [0039], “In response to initiation of the discovery sequence, remote asset server 102 can identify industrial asset 114 and any data made available by the asset,” wherein an example of the data is “an asset identifier.” Vasko does not appear to offer specifics on the characteristics of the asset identifier. Sundaresan teaches, in para. [0059], “When a network connected device (also referred to as a physical device) gains network access, is powered on, etc., that physical device may send a message to virtual device manager 250 notifying virtual device manager 250 of that device. The notification may include information identifying a particular device model, an OEM.” The OEM information for the physical device, in Sundaresan, reads on the claimed “original equipment manufacturer (OEM) information that identifies an OEM of each of the machines.”
Sundaresan describes appliances and devices with embedded systems for performing functions (see para. [0001]), similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included, in the asset identifier of Vasko, the OEM information of Sundaresan, because such data is useful for identifying the properties and attributes for the device, as taught by Sundaresan (see para. [0013]).
Moyne teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Sundaresan:
The claimed “OEM-specific machine data” is for “display in multiple dashboards.” Vasko teaches, in para. [0048], “Authorized OEM remote client devices 306 can then remotely access industrial asset 114 via OEM portal 110, which enforces the access rights and restrictions defined by remote management functionality 312 and security policies 310. Like end user portal 106, OEM portal 110 can deliver a customized interface to authenticated OEM remote client devices 306, providing an OEM-specific view of industrial asset 114.” See FIG. 4 of Vasko. The combination of Vasko and Sundaresan does not appear to teach that the customized interface of the OEM portal includes multiple dashboards. Moyne teaches, in para. [0050], “Referring to FIG. 2A, a first view 200 of the user interface illustrates a dashboard view of exemplary key performance indicators for a manufacturing facility (plant) at a specified point in time, in accordance with one embodiment of the present invention. The key performance indicators include plant capacity, plant status, jobs per hour, first time quality, production time, downtime, etc. Each of the key performance indicators is displayed with an associated value.” Moyne teaches, in para. [0053], “FIG. 2B illustrates a second view 250 of the user interface, in accordance with one embodiment of the present invention. In the second view 250, multiple exemplary tiled windows show different real and/or virtual data. As shown, a first window displays a run data plot, a second window displays univariate analysis (UVA) model results, a third window shows a factory status, and a fourth window displays an equipment state history. More or fewer windows may be shown. Data to be displayed in windows can be selected from a data selection list, and visualizations to use to display the data may be selected from a data views list. Examples of visualization options include graphing the data, providing a data overlay, providing an animation of the data, etc.” Moyne teaches, in para. [0054], “FIG. 3 illustrates a third view 300 of the user interface, in accordance with one embodiment of the present invention. The third view 300 may be included as a distinct window in the second view 250. Alternatively, the third view 300 may be separate and distinct from second view 250.” Moyne teaches, in para. [0057], “FIG. 4A illustrates a fourth view 400 of the user interface, in accordance with one embodiment of the present invention. Fourth view 400 includes a timeline perspective of a specified parameter.” Moyne teaches, in para. [0059], “FIG. 4B illustrates a fifth view 450 of the user interface, in accordance with another embodiment of the present invention. The fifth view 450 corresponds to the fourth view 400 shown in FIG. 4B after time has advanced such that present time is at 36.” The multiple views, windows, and visualizations, in Moyne, read on the claimed “machine data to display in multiple dashboards.”
“Generating dashboard data based on the subset of the machine data associated with the specific OEM; populating the multiple dashboards with the dashboard data; and transmitting the multiple dashboards to the computing device.” As explained above, the combination of Vasko and Sundaresan already teaches elements that read on the claimed “generating” “data based on the subset of the machine data associated with the specific OEM.” As explained in the immediately preceding bullet point, the multiple views, windows, and visualizations of Moyne read on the claimed “dashboard.” The generating of the views, windows, and visualizations of Moyne, and their eventual display (see FIGS. 2A, 2B, 3, 4A, and 4B of Moyne), reads on the claimed “populating the multiple dashboards with the dashboard data; and transmitting the multiple dashboards to the computing device.”
Moyne describes a user interface with visualization of data (see title), similar to the claimed invention and to the combination of Vasko and Sundaresan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customized interface, of the combination of Vasko and Sundaresan (see FIG. 4 of Vasko), to include the views, panes, and visualizations of Moyne, to allow users to review and interpret multiple forms of data, as taught by Moyne (see para. [0016]).
Regarding claim 2, the combination of Vasko, Sundaresan, and Moyne teaches the following limitations:
“The non-transitory computer-readable medium of claim 1, wherein the OEM neither owns nor operates the industrial automation environments.” Vasko teaches, in para. [0023], “A given industrial enterprise can comprise many industrial devices, assets, and machines provided by different product vendors or original equipment manufacturers (OEMs). Both end users (e.g., the owners of the industrial assets) and OEMs require the ability to remotely operate and maintain critical production assets.” Vasko teaches, in para. [0044], “End user portal 106 can be associated with a customized end user interface for remotely viewing, controlling, or configuring industrial asset 114.” Vasko teaches, in para. [0045], “Remote asset server 102 can also be configured by the end user to allow controlled, regulated access to industrial asset 114 by an OEM. The OEM may be a manufacturer of industrial asset 114, and the end user may have a service agreement in place with the OEM to manage industrial asset 114 as needed.” Vasko teaches, in para. [0059], “As a result of this relationship between OEMs and end users, some plant facilities depicted in FIG. 6 comprise industrial assets 114 from both OEMs (e.g., plants 1.1, 1.2, 1.N, and 2.M). Accordingly, end user portals 106 can be configured to provide a unified view of each end user's heterogeneous collection of industrial assets 114, including machines from both OEMs.” Vasko teaches, in para. [0060], “Using the same cloud-based remote access architecture (managed by connectivity broker 104), OEM portals 110 can be configured to provide each OEM with a remotely accessible, unified view of their own fleet of machines across multiple customers (end users) and plant facilities.” The OEMs being differentiated from the end user owners and operators of plant facilities, as evidenced by the need for service agreements between the entities, in Vasko, reads on the claimed “wherein the OEM neither owns nor operates the industrial automation environments.”
“Wherein receiving the information comprising the machine data comprises: receiving a first set of machine data for a first machine of a first industrial automation environment from a first gateway device, wherein the first industrial automation environment comprises a first plant operated by a first company, and wherein the first machine comprises a machine manufactured by a first OEM.” Vasko teaches, in para. [0039], “Once these enterprise security policies have been established, remote asset server 102 allows each authorized user to remotely access industrial asset 114 via cloud-based, role-specific portals (e.g., end user portal 106 and OEM portal 110), which are configured in the cloud infrastructure based on the enterprise security policies 310 defined by the end user.” Vasko teaches, in para. [0045], “Remote asset server 102 can also be configured by the end user to allow controlled, regulated access to industrial asset 114 by an OEM.” Vasko teaches, in para. [0059], “As a result of this relationship between OEMs and end users, some plant facilities depicted in FIG. 6 comprise industrial assets 114 from both OEMs (e.g., plants 1.1, 1.2, 1.N, and 2.M).” Vasko teaches, in para. [0060], “Using the same cloud-based remote access architecture (managed by connectivity broker 104), OEM portals 110 can be configured to provide each OEM with a remotely accessible, unified view of their own fleet of machines across multiple customers (end users) and plant facilities. Moreover, by leveraging analytics services 506 described above in connection with FIG. 5, OEM portals 110 can perform collective and/or comparative analysis of each OEM's fleet of assets across the multiple plant facilities. For example, OEM A can utilize the cloud architecture's analytics services to perform comparative, cross-enterprise analysis on machine A.1, which has been deployed at plants 1.1 and 1.N (owned by end user 1) and plant 2.M (owned by end user 2). Such analysis can, for example, compare one or more performance metrics across the deployed instances of machine A.1 and identify machines that perform notably better or worse than a determined average for the metric. The analysis can further compare configuration settings, operational contexts, lifecycle data, or other relevant factors across the machines to identify one or more factors that may be a cause of the superior (or degraded) performance.” The receiving of industrial asset data by the OEM of the industrial asset, wherein the industrial asset is at the plant of the first end user, in Vasko, reads on the claimed “wherein receiving the information comprising the machine data comprises: receiving a first set of machine data for a first machine of a first industrial automation environment from a first gateway device, wherein the first industrial automation environment comprises a first plant operated by a first company, and wherein the first machine comprises a machine manufactured by a first OEM.”
“Receiving a second set of machine data for a second machine of the first industrial automation environment from the first gateway device, wherein the second industrial automation environment comprises a second plant operated by the first company or a second company that differs from the first company, and wherein the second machine comprises a machine manufactured by a second OEM that differs from the first OEM.” See the passages of Vasko in from the immediately preceding bullet point. The receiving of other industrial asset data by another OEM of the other industrial asset, wherein the other industrial asset is at the plant of the first end user or another plant of the second end user, in Vasko, reads on the claimed “receiving a second set of machine data for a second machine of the first industrial automation environment from the first gateway device, wherein the second industrial automation environment comprises a second plant operated by the first company or a second company that differs from the first company, and wherein the second machine comprises a machine manufactured by a second OEM that differs from the first OEM.”
“Wherein neither the first OEM nor the second OEM are the OEM of the control systems.” Vasko teaches, in para. [0023], “A given industrial enterprise can comprise many industrial devices, assets, and machines provided by different product vendors or original equipment manufacturers (OEMs).” Vasko teaches, in para. [0027], “Industrial asset 114 can comprise substantially any industrial device, collection of devices, or machine, including but not limited to an industrial controller, a motor drive (e.g., a variable frequency drive), a human-machine interface (HMI) terminal, a sensor, a meter, a control cabinet, a vision system, or other such asset.” The industrial devices (including industrial controllers) having different OEMs than the machines, in Vasko, reads on the claimed “wherein neither the first OEM nor the second OEM are the OEM of the control systems.”
Regarding claim 3, the combination of Vasko, Sundaresan, and Moyne teaches the following limitations:
“The non-transitory computer-readable medium of claim 2, wherein: the control systems comprise industrial controllers and industrial drives.” Vasko teaches, in its abstract, “A remote asset server allows an industrial asset (e.g., a controller, motor drive, etc.) to be remotely and securely monitored and managed by an owner of the industrial asset as well as other relevant entities, such as original equipment manufacturers (OEMs).”
“The machine systems comprise one or more of pumps, filters, drills, industrial robots, and fabrication machinery.” Vasko teaches, in para. [0022], “In addition to industrial controllers and their associated I/O devices, some industrial automation systems may also include low-level control systems, such as vision systems, barcode marking systems, variable frequency drives, industrial robots, and the like.”
Regarding independent claim 9, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. With respect to the differences between claim 9 and claim 1, including the claimed “wherein the OEM of each of the machines differs from” “operators of the industrial automation environments,” and the claimed acts being performed “by the system,” of claim 9, Vasko teaches elements that read on the limitations, as explained above in the rejection of claim 2 and in passages regarding the remote asset server. Accordingly, claim 9 is rejected under 35 USC 103, as obvious in view of the combination of Vasko, Sundaresan, and Moyne, for the same reasons as claim 1, and also because of the aforementioned additional teachings of Vasko.
Regarding claim 10, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. As such, claim 10 is rejected under 35 USC 103, as obvious in view of the combination of Vasko, Sundaresan, and Moyne, for the same reasons as claim 2.
Regarding claim 11, while the claim is of different scope relative to claim 3, the claim recites limitations similar to the limitations recited by claim 3. As such, claim 11 is rejected under 35 USC 103, as obvious in view of the combination of Vasko, Sundaresan, and Moyne, for the same reasons as claim 3.
Regarding claims 15-17, while the claims are of different scope relative to claims 1-3 and claims 9-11, the claims recite limitations similar to the limitations recited by claims 1-3 and claims 9-11. As such, claims 15-17 are rejected under 35 USC 103, as obvious in view of the combination of Vasko, Sundaresan, and Moyne, for the same reasons as claims 1-3 and claims 9-11.
Claims 4-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Sundaresan, further in view of Moyne, and further in view of U.S. Pat. App. Pub. No. 2016/0334781 A1 to Blank et al. (“Blank”).
Regarding claim 4, the combination of Vasko, Sundaresan, and Moyne, teaches the following limitations:
“The non-transitory computer-readable medium of claim 3, wherein the multiple dashboards comprise” “additional dashboards that each display different portions of the dashboard data specific to a one of the subset of the machines selected in a machine pane of each of the multiple dashboards, wherein the additional dashboards include a summary dashboard, a state history dashboard, and an events history dashboard.” As explained above, the combination of Vasko, Sundaresan, and Moyne teaches OEM portals and interfaces that read on the claimed “display” “data specific to a one of the subset of the machines.” As explained above, Moyne teaches views, panes, and visualizations that read on the claimed “dashboards.” More specifically, Moyne teaches, in para. [0050], “Referring to FIG. 2A, a first view 200 of the user interface illustrates a dashboard view of exemplary key performance indicators for a manufacturing facility (plant) at a specified point in time, in accordance with one embodiment of the present invention. The key performance indicators include plant capacity, plant status, jobs per hour, first time quality, production time, downtime, etc. Each of the key performance indicators is displayed with an associated value.” Moyne teaches, in para. [0053], “FIG. 2B illustrates a second view 250 of the user interface, in accordance with one embodiment of the present invention. In the second view 250, multiple exemplary tiled windows show different real and/or virtual data. As shown, a first window displays a run data plot, a second window displays univariate analysis (UVA) model results, a third window shows a factory status, and a fourth window displays an equipment state history. More or fewer windows may be shown. Data to be displayed in windows can be selected from a data selection list, and visualizations to use to display the data may be selected from a data views list. Examples of visualization options include graphing the data, providing a data overlay, providing an animation of the data, etc.” Moyne teaches, in para. [0054], “FIG. 3 illustrates a third view 300 of the user interface, in accordance with one embodiment of the present invention. The third view 300 may be included as a distinct window in the second view 250. Alternatively, the third view 300 may be separate and distinct from second view 250.” Moyne teaches, in para. [0057], “FIG. 4A illustrates a fourth view 400 of the user interface, in accordance with one embodiment of the present invention. Fourth view 400 includes a timeline perspective of a specified parameter.” Moyne teaches, in para. [0059], “FIG. 4B illustrates a fifth view 450 of the user interface, in accordance with another embodiment of the present invention. The fifth view 450 corresponds to the fourth view 400 shown in FIG. 4B after time has advanced such that present time is at 36.” The multiple views, panes, and visualizations, in Moyne, read on the claimed “multiple dashboards” and “additional dashboards that each display different portions of the dashboard data.” The panes and visualizations in the views of FIGS. 2A, 2B, 3, 4A, and 4B of Moyne read on the claimed “machine selected in a machine pane of each of the multiple dashboards” (see upper left corner of FIG. 2B), “summary dashboard” (FIG. 2B), “state history dashboard” (see FIG. 3), and “events history dashboard” (see FIG. 2A).
Blank teaches limitations below of claim 3 that do not appear to be explicitly taught in their entirety by the combination of Vasko, Sundaresan, and Moyne:
“Wherein the multiple dashboards comprise a location dashboard that displays a geographic location of each of a subset of the machines manufactured by the specific OEM.” As explained above, the combination of Vasko, Sundaresan, and Moyne teaches elements that read on the claimed “subset of the machines manufactured by the specific OEM.” And while the combination of Vasko, Sundaresan, and Moyne teaches OEM portals and customized interfaces, the combination does not explicitly teach or suggest the inclusion of dashboards. Blank teaches in para. [0053], “FIG. 4 illustrates an example of the visualization component with a functional ICS view 117 and a functional GIS view 118 representing GIS data of a GIS component, such as for example GIS 180 (cf. FIG. 1), according one embodiment of the invention. The upper part of the figure (above the arrow 500) relates to a first point in time t1. The lower part of the figure (beneath the arrow 500) relates to a second point in time t2 wherein t2>t1. In the example embodiment, the ICS view 117 relates to an alarm list 117-1 of a distributed control system (DCS). In the example, the alarm list 117-1 includes three entries. Each entry represents an alarm (that is, ICS data of the alarm type) which was raised in the underlying DCS system.” Blank teaches, in para. [0060], “FIG. 5 illustrates a further example of the visualization component for a drag and drop operation from GIS objects of the functional GIS view to a functional ICS view according to one embodiment of the invention. The further example uses the same functional views as the previous example.” The map-based visualizations of Blank read on the claimed “location dashboard that displays a geographic location of each of a subset of the machines.”
Blank describes monitoring and controlling distributed field devices (see para. [0003]), similar to the claimed invention and to the combination of Vasko, Sundaresan, and Moyne. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multiple views, panes, and visualizations of the combination of Vasko, Sundaresan, and Moyne, to include the map-based visualizations of Blank, to help quickly identify, and retrieve information about, real world objects, as taught by Blank (see para. [0004]).
Regarding claim 5, the combination of Vasko, Sundaresan, Moyne, and Blank teaches the following limitations:
“The non-transitory computer-readable medium of claim 4,: wherein the summary dashboard of the additional dashboards comprises: a machine state timeline pane comprising a history of machine operating states for the one of the subset of the machines; a machine event pane comprising a history of machine events for the one of the subset of the machines; and a machine variable pane comprising a plurality of machine variable identifiers with corresponding variable values.” The upper center pane of FIG. 2B of Moyne reads on the claimed “machine state timeline pane comprising a history of machine operating states for the one of the subset of the machines.” The upper right pane of FIG. 2B of Moyne reads on the claimed “machine event pane comprising a history of machine events for the one of the subset of the machines.” The area between the upper center and upper right panes, in Moyne, showing “Slurry_Flow_1” and a value, reads on the claimed “machine variable pane comprising a plurality of machine variable identifiers with corresponding variable values.”
Regarding claim 6, the combination of Vasko, Sundaresan, Moyne, and Blank teaches the following limitations:
“The non-transitory computer-readable medium of claim 5, wherein the operations further comprise: receiving a selection, in the machine pane of the location dashboard, of the one of the subset of the machines; and in response to the selection, displaying the summary dashboard of the additional dashboards.” Moyne teaches, in para. [0053], “FIG. 2B illustrates a second view 250 of the user interface, in accordance with one embodiment of the present invention. In the second view 250, multiple exemplary tiled windows show different real and/or virtual data. As shown, a first window displays a run data plot, a second window displays univariate analysis (UVA) model results, a third window shows a factory status, and a fourth window displays an equipment state history. More or fewer windows may be shown. Data to be displayed in windows can be selected from a data selection list, and visualizations to use to display the data may be selected from a data views list. Examples of visualization options include graphing the data, providing a data overlay, providing an animation of the data, etc.” In the combination, the map-based visualization of Blank may be included in the view of FIG. 2B of Moyne. The selection of an item from the listing in the upper left corner of FIG. 2B of Moyne, when FIG. 2B of Moyne shows the map-based visualization of Blank, wherein the selection results in displaying of the other panes and visualizations shown in FIG. 2B of Moyne, reads on the claimed “receiving a selection, in the machine pane of the location dashboard, of the one of the subset of the machines; and in response to the selection, displaying the summary dashboard of the additional dashboards.”
Regarding claim 7, the combination of Vasko, Sundaresan, Moyne, and Blank teaches the following limitations:
“The non-transitory computer-readable medium of claim 6, wherein the state history dashboard comprises a state history indicative of operating states for the one of the subset of the machines, and wherein the operations further comprise: receiving a selection of a state history link in the summary dashboard; and in response to the selection of the state history link, displaying the state history dashboard.” Moyne teaches, in para. [0054], “FIG. 3 illustrates a third view 300 of the user interface, in accordance with one embodiment of the present invention. The third view 300 may be included as a distinct window in the second view 250. Alternatively, the third view 300 may be separate and distinct from second view 250.” Moyne teaches, in para. [0055], “Third view 300 includes a timeline perspective of a collection of specified parameters. The exemplary specified parameters shown include outage analytics for manufacturing equipment.” FIG. 3 of Moyne reads on the claimed “wherein the state history dashboard comprises a state history indicative of operating states for the one of the subset of the machines.” Selecting items from the listing on the left side of FIG. 2B of Moyne, to bring up the view of FIG. 3 of Moyne, reads on the claimed “wherein the operations further comprise: receiving a selection of a state history link in the summary dashboard; and in response to the selection of the state history link, displaying the state history dashboard.”
Regarding claim 8, the combination of Vasko, Sundaresan, Moyne, and Blank teaches the following limitations:
“The non-transitory computer-readable medium of claim 7, wherein the event history dashboard comprises an event history indicative of operating events for the one of the subset of the machines, and wherein the operations further comprise receiving a selection of a state history link in the summary dashboard and, in response to the selection of the state history link, displaying the state history dashboard.” The “Jobs Per Hour” information, in FIG. 2A of Moyne, reads on the claimed “wherein the event history dashboard comprises an event history indicative of operating events for the one of the subset of the machines.” Selecting items from the listing on the left side of FIG. 2B of Moyne, to bring up the view of FIG. 3 of Moyne, reads on the claimed “wherein the operations further comprise receiving a selection of a state history link in the summary dashboard and, in response to the selection of the state history link, displaying the state history dashboard.”
Regarding claims 12-14 and claims 18-20, while the claims are of different scope relative to claims 4-6, the claims recite limitations similar to the limitations recited by claims 4-6. As such, claims 12-14 and claims 18-20 are obvious, under 35 USC 103, in view of the combination of Vasko, Sundaresan, Moyne, and Blank, for the same reasons claims 4-6 were deemed obvious in view of the same cited references.

Response to Arguments
	On pp. 13-16 of the Amendment/Response, the applicant argues for reconsideration and withdrawal of the 35 USC 103 rejections of the claims. More specifically, the applicant argues: (1) “while Vasko refers to two of the entities connected with the industrial automation process, OEMs and end users, Vasko does not distinguish between different OEMs” (see Amendment/Response, p. 14); (2) “the industrial assets of the OEM in Vasko (e.g., industrial asset 114 of Figure 1 of Vasko) refer to industrial control elements such as programmable logic controllers and drives. In contrast, the claims distinguish the OEM of industrial control systems from the OEM of industrial machines (e.g., pumps, drills, filters, etc.). The OEMs disclosed in Vasko are in fact the OEMs of the control systems only, not the OEMs of the industrial machines” (see id., p. 14); (3) “Vasko does not teach generating and displaying OEM-specific machine date for machines of an OEM who is a different entity from an OEM of the control systems controlling the machines” (see id., p. 14); and (4) “Vasko does not disclose multiple dashboards of data based on OEM-specific machine data for display on the computing device of an OEM. Vasko, at [0048]. Here, again, Vasko does not distinguish between OEMs of machines and OEMs of control systems.”
	The examiner finds these arguments unpersuasive. Regarding argument (1) from up above, Vasko teaches, in para. [0058], “FIG. 6 illustrates assignment of different role- and user-specific views for a collection of industrial assets 114 using the subject remote access architecture. The illustrated example depicts two industrial enterprises (end users), each comprising multiple plant facilities. Industrial enterprise 1 comprises plants 1.1-1.N, and industrial enterprise 2 comprises plants 2.1-2.M. Each plant facility houses one or more industrial assets 114 provided by one or both of OEM A and OEM B. OEM A manufactures machines A.1-A.X, while OEM B manufactures machines B.1-B.Y. Thus, each OEM is responsible for multiple machine types, which are sold and distributed to multiple customers (Industrial enterprises 1 and 2) across many plant facilities (plants 1.1-1.N and 2.1-2.M).” Vasko teaches, in para. [0059], “As a result of this relationship between OEMs and end users, some plant facilities depicted in FIG. 6 comprise industrial assets 114 from both OEMs (e.g., plants 1.1, 1.2, 1.N, and 2.M).” Vasko teaches, in para. [0060], “Using the same cloud-based remote access architecture (managed by connectivity broker 104), OEM portals 110 can be configured to provide each OEM with a remotely accessible, unified view of their own fleet of machines across multiple customers (end users) and plant facilities.” Contrary to the applicant’s assertions, in the cited passages Vasko distinguishes between different OEMs (OEMA and OEM B). Still focusing on the same cited passages of Vasko, regarding argument (2) from up above, Vasko identifies OEM manufacturers of machines (A.1-A.X and B.1-B.Y.), not just control systems. Regarding argument (3) from up above, Vasko teaches, in para. [0023], “A given industrial enterprise can comprise many industrial devices, assets, and machines provided by different product vendors or original equipment manufacturers (OEMs).” As such, Vasko teaches providing OEM-specific data to OEMs of industrial assets (like industrial controllers), and to different OEMs of machines related to the industrial controllers. Regarding argument (4) from up above, while Vasko teaches OEM portals and customized interfaces (see paras. [0044] and [0046]) for OEM-specific information about industrial controllers and machines (see above), Vasko does not use the term “dashboards.” But Moyne and Blank teach dashboards that remedy any deficiencies of Vasko. For all of these reasons, modified versions of the 35 USC 103 rejections are being asserted in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes:
U.S. Pat. App. Pub. No. 2014/0047425 A1 to Thapar et al. describes initiating update operations for devices (see abstract), wherein “profile information can also include identifying characteristics of the computing device 102, such as a manufacturer (e.g., an original equipment manufacturer (OEM,)) for the computing device 102, a make for the computing device 102 (e.g., the brand), a particular model of the computing device 102 (e.g., a model number), and so forth” (see para. [0031]).
U.S. Pat. App. Pub. No. 2014/0081429 A1 to Miles et al. describes resenting predefined parameter subsets for industrial automation devices and equipment (see abstract), wherein “industrial automation devices include variable frequency drives (VFDs). These VFDs can be included in industrial automation devices to provide variable frequency alternating current (AC) power in order to drive and control motor equipment such as conveyors, fans, pumps, augers, mills, or other equipment” (see para. [0004]).
U.S. Pat. App. Pub. No. 2015/0086019 A1 to Tamminen et al. describes a processing device implementing creation of secure Original Equipment Manufacturer (OEM) identifiers (IDs) in a processing device (see abstract).
JP Pat. Pub. No. 2016019281 A to Galpin et al. describes preventing unauthorized action requests from being processed in industrial control systems (see abstract), wherein the key, certificate and / or identification number associated with an element of the industrial control system 100 may identify the original equipment manufacturer (OEM) of that element (see para. [0042]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624